UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

PAUL D. CASEY, individually and as )
administrator of the Estate of )
Patrick D. Casey, et al., )
)
Plaintiffs, )
)
v. ) Civil Case No. 13-01452 (RJL)
)
JASON WARD, et al., ) F I |_ E D
)
Defendants. ) MAY 0 7 2015
Clark. U.S. District & Bankruptcy
MEMORANDUM OPINION Courts tor the Distrlct of Columbla
(May 6 J, 2015)

 

[Dkt.##101,115,119,120,121,123,124]
Plaintiffs Paul and Abigail Casey (“plaintiffs”) commenced this action against
defendants1 on September 23, 2013, seeking damages under the District of Columbia
Wrongﬁrl Death Act, DC. Code § 16-2701, and the District of Columbia General

Survival of Tort Actions Act, DC. Code § 12-101, for the death of their son, Patrick

Casey, on September 27, 2011. See Compl. [Dkt. #1]; Am. Compl. [Dkt. #40].

1 The original defendants in this case were Jason Ward (“Ward”), Justin Ruark (“Ruark”), Brian

Giblin (“Giblin”), McDonald’s Corporation, Kyung Rhee—-as owner of the M St.
McDonald’s——(“M St. McDonald’s”), 19th & K Inc.——doing business as Ozio~(“Ozio”), RAH

of Washington, DC, Inc—doing business as Camelot—(“Camelot”), Good Life 1831 M
LLC—doing business as Mighty Pint——(“Mighty Pint”), DC Irish LLC—doing business as Sign
of the Whale—(“Sign of the Whale”), 1900 M Restaurant Associates Inc—doing business as
Rumors Restaurant—(“Rumors”), John Does 1-10, and ABC Corporations 1-10 (collectively,
“defendants”). See Amended Complaint (“Am. Compl.”) at 5-9 [Dkt. #40]. On November 25,
2013, Rumors ﬁled a Suggestion of Bankruptcy [Dkt. #32], resulting in an automatic stay of all

1

Presently before the Court is plaintiffs’ Rule 54(b) Motion for Reconsideration of this
Court’s September 5, 2014 Memorandum Opinion and Order dismissing Counts I, II, and
III (“Wrongful Death Act Claims”) as to all defendants, and dismissing Count IV
(“Survival Act Claims”) as to defendants Sign of the Whale, Camelot, Ozio, Rumors, and
Mighty Pint (together, “bar defendants”). See Pls.’ Mot. for Recons. and Req. for Hr’ g
(“Pls.’ Mot”) [Dkt. #101]. Defendants oppose this motion. See [Dkt. ##102, 104, 105,

106, 107, 108]. After careful review of the pleadings, the relevant law, and the entire

record in this case, plaintiffs’ motion is DENIED.2
For the sake of economy, the Court assumes familiarity with the factual and

procedural history of this case and addresses only the legal arguments raised in plaintiffs’
Motion. Under Rule 54(b) of the Federal Rules of Civil Procedure, courts may revise
their interlocutory orders “at any time before the entry of judgment adjudicating all the
claims and all the parties‘ rights and liabilities.” Fed. R. Civ. P. 54(b). Reconsideration
is available “as justice requires,” in cases where the Court “has patently misunderstood a
party, has made a decision outside the adversarial issues presented to the [c]ourt by the

parties, has made an error not of reasoning, but of apprehension, or where a controlling or

proceedings against it. See 11 U.S.C. § 362(a). The parties stipulated to defendant Ruark’s
dismissal from this action on September 23, 2014. Stipulation of Dismissal [Dkt. #103].

2 As a result of the Court’s holding, an enlargement of the discovery deadline is unnecessary and
the parties’ Consent Motion to Modify the Scheduling Order [Dkt. #115] is also DENIED.
Furthermore, defendants’ Motions for Entry of a Protective Order [Dkt. ##119, 120, 123, 124]
are rendered unnecessary by the Court’s ruling and are, accordingly, DENIED as moot. Finally,
and for the same reason, nonparty International Golden Foods, LLC’s Motion for Entry of a

Protective Order [Dkt. #121] is DENIED as moot.

2

signiﬁcant change in the law or facts [has occurred] since the submission of the issue to
the court.” Johnson—Parks v. D. C. Chartered Health Plan, 806 F. Supp. 2d 267, 268-69
(D.D.C. 201 1) (quoting Estate ofBotvin ex rel. Ellis v. Islamic Republic ofIran, 772 F.
Supp. 2d 218, 223 (D.D.C. 2011) (alteration in original». Relief of this nature is
discretionary and is “limited by the law of the case doctrine and subject to the caveat that
where litigants have once battled for the court’s decision, they should neither be required,
nor without good reason permitted, to battle for it again.” Singh v. George Washington
Univ., 383 F. Supp. 2d 99, 101 (D.D.C. 2005) (internal quotation marks omitted).
Unfortunately for plaintiffs, I ﬁnd that reconsideration is unwarranted and decline to
reinstate plaintiffs’ claims.

Plaintiffs ascribe two errors to the Court’s partial dismissal of their case.

Plaintiffs first contend that “[t]he Court misapprehended” their arguments in support of
applying a two-year statute of limitations to their Wrongful Death Act Claims. See Pls.’
Stmt. of P. & A. in Supp. of Pls.’ Mot. for Recons. and Req. for Hr’g (“Pls.’. Mem.”) at
3—7 [Dkt. #101-1]. Plaintiffs are mistaken. As the Court pointed out in its September 5,
2014 Memorandum Opinion (“Opinion”), at the time of Patrick Casey’s death in
September 201 1, wrongful death actions were governed by a one-year statute of
limitations. See Mem. Op. at 10 n.10 [Dkt. #98] (quoting DC. Code § 16-2702 (1981)).
On March 30, 2012, the DC. Council passed the Wrongful Death Emergency Act, see

D.C. Act 19-338, 59 DC. Reg. 2567, and shortly thereafter, on April 29, 2012, the

Wrongful Death Temporary Act of 2012, see D.C. Act 19—350, 59 DC. Reg. 8315. Both
Acts enlarged the applicable statute of limitations from one to two years.3 In determining
whether this enlargement salvages plaintiffs’ claims, the Court followed the well—settled
“presumption against retroactive legislation.” Landgrafv. USI Film, 511 US. 244, 265
(1994). Equally mindful of the Supreme Court’s dictate that the “[a] statute does not
operate ‘retrospectively’ merely because it is applied in a case arising from conduct
antedating the statute’s enactment,” the Court inquired whether the DC. Counsel had
“expressly prescribed the statute’s proper reach.” See id. at 280. It plainly had. As the
Court pointed out in its Opinion, the DC. Committee Report explicitly stated that the
enlargement was intended to be “prospective.” See Mem. Op. at 11-12. Plaintiffs’
apparent quarrel, then, is with the meaning of the word “prospective.” Plaintiffs urge the
Court to construe “prospective” in a manner that, if credited, would apply the enlarged
two-year statute of limitations to wrongful death actions that were unexpired as of March

30, 2012, regardless of when the underlying claims accrued.4 See Pls.’ Mem. at 4. By

3 These laws were made permanent on October 22, 2012, when the DC. Counsel enacted the
Wrongful Death Act of 2012. See Wrongful Death Act of 2012, DC. Law 19-177, 59 DC. Reg.
9353 (codified at DC. Code § 16—2702 (2012)).

4 Plaintiffs rely heavily on Wilson v. Pena, 79 F.3d 154 (DC. Cir. 1996) to support their
argument. See Pls.’ Mem. at 4-6. Plaintiffs failed, as an initial matter, to present this case in

their initial briefs. Their attempt to invoke it now violates the maxim that motions for
reconsideration cannot be used “as a vehicle for presenting theories or arguments that could have
been advanced earlier.” Estate of Gaither ex rel. Gaither v.‘ District of Columbia, 771 F. Supp.
2d 5, 10 & n.4 (D.D.C. 2011) (internal quotation marks omitted). Wilson pertains, in any event,
to an entirely different situation than the one at bar. In Wilson, the court applied an amended
statute of limitations to the plaintiffs claims because those claims had not vested before the date
of the statutory enlargement. See Wilson, 79 F.3d at 162. The court in Wilson was careful,

4

seeking to apply a prospective statute retroactively, the plaintiffs have in essence
conﬂated two distinct principles. The Court considered—and rej ected—such an
approach, ﬁnding that a prospective two-year statute of limitations applies only to claims
that, unlike plaintiffs’, accrued on or after March 30, 2012. See Mem. Op. at 12.
Plaintiffs’ Wrongful Death Claims are thus barred by the one-year statute of limitations in
effect on September 27, 2011. See Mem. Op. at 12. Plaintiffs, of course, are free to
disagree with the Court’s reasoning. But because the Court is not persuaded that it
misapprehended either plaintiffs’ arguments or the applicable law, it declines to
reconsider its dismissal of plaintiffs’ Wrongful Death Act Claims.

Plaintiffs next assert that reconsideration is appropriate because the Court
misapplied D.C. law governing their Survival Act Claims against the bar defendants.

‘See Pls.’ Mem. at 10—14. Qualms with the Court’s logic, however, are not fertile grounds
for reconsideration. See Singh, 383 F. Supp. 2d at 101 (noting that purported errors of

reasoning are not valid arguments for reconsideration). Plaintiffs’ arguments are,

nonetheless, unavailing, because they misconstrue both the Court’s holding and the

moreover, to cabin its holding to “a limited class of complainants” to which plaintiffs in this
action do not belong. See id. at 163 n.4. Plaintiffs’ reliance on Davis v. District of Columbia,
No. 2005 CA-8772 B, 2010 DC. Super. LEXIS 6 (DC. Super. Ct. Nov. 23, 2010) and Sharma v.

District ofColumbia, 791 F. Supp. 2d 207 (D.D.C. 2011) is similarly misplaced. See Pls.’
Mem. at 5-6. Those cases concern amendments to the DC. Whistleblower Protection Act’s

(“DCWPA”) statute of limitations. Signiﬁcantly, and unlike the Wrongful Death Act of 2012,
the amendments to the DCWPA’s statute of limitations were intended by the legislature “to apply
retroactively.” See Sharma, 791 F. Supp. 2d at 212 (“[T]he committee report [on the 2010
DCWPA Amendments] is clear . . . that the statute is to apply retroactively.” (internal quotation
marks omitted)). As such, those cases have no bearing on the issue at hand.

5

relevant case law. Nowhere in its Opinion did the Court dispute that drinking

establishments can, as a general matter, be held liable for the actions of their intoxicated
patrons. To the contrary, the Court invoked D.C. precedent endorsing the View that
drinking establishments may, in certain circumstances, be held liable for Violations of the
Alcoholic Beverages Control Act. See Mem. Op. at 13. The question before the Court
was whether these particular drinking establishments are liable for the acts of their
patrons. To prevail, it was incumbent on plaintiffs to adequately plead that the
defendants’ actions—serving alcohol to defendants Ward and Giblin—— proximately
caused Casey’s death.5 See Mem. Op. at 13—14. This, they did not do. Plaintiffs fault
the Court’s conclusion but present no authority, statutory or otherwise, forbidding courts
from deciding issues of causation where, as here, the injury was temporally—and

causally~remote from the actions of the alleged tortfeasors. Quite the opposite is true.

5 Plaintiffs also take issue with the Court’s reference to case law requiring a heightened standard
of foreseeability when a party’s injury is caused in part intervening criminal acts. See Pls.’
Mem. at 12-14. Once again, plaintiffs confuse the proposition that DO courts have “never”
required heightened foreseeability in dram shop actions with the principle that such a standard is
inappropriate. See Pls. Mem. at 12. It most assuredly is not. As the Court pointed out in its
Opinion, the Alcoholic Beverage Control Act does not create a private right of action—it instead
supplies the “duty of care the tavern keepers owe to the public,” the breach of which “constitutes
negligence per se.” See Mem. Op. at 13 (quoting Rong Yao Zhou v. Jennifer Mall Rest, Inc.,
534 A.2d 1268, 1275 (DC. 1987)). Plaintiffs’ action is therefore governed by general concepts
of negligence liability, under which liability for injuries “caused by the intervening criminal act
of a third party . . . depends upon a more heightened showing of foreseeability.” See Potts v.
District of Columbia, 697 A.2d 1249, 1252 (DC. 1997) (internal quotation marks omitted); see
also Romero v. Nat ’l Rifle Ass ’n ofAm., Inc, 749 F.2d 77, 83 (DC. Cir. 1984) (“[C]ivil liability
for the intervening, independent criminal acts of third parties is extraordinary, and District of
Columbia courts, in their development of common-law tort rules, have imposed especially

stringent requirements to support it”).

See, e.g., De Los Rios v. NationsBank, NA, 911 F. Supp. 8, 10 n.2 (D.D.C. 1995)

(“Where it is clear that reasonable men could draw but one conclusion from the facts
alleged . . . proximate cause becomes an issue for the Court.” (internal quotation marks
omitted»; Sanders v. Wright, 642 A.2d 847, 849 (DC. 1994) (stating that the question of
proximate cause “becomes [a question] of law . . . when the evidence adduced at trial will
not support a rational ﬁnding of proximate cause” (internal quotations marks omitted)).
Justice does not require reconsideration of this issue and, accordingly, 1 decline to revise
my ruling.
CONCLUSION
Thus, for all the foregoing reasons, the Court DENIES plaintiffs’ Motion for

Reconsideration and DENIES the parties’ Consent Motion to Modify the Scheduling
Order. In addition, the Court DENIES, as moot, the Motions for Entry of a Protective
Order ﬁled by defendants Ward, Giblin, McDonald’s Corporation, and Rhee, and further
DENIES, as moot, nonparty International Golden Foods LLC’s Motion for Entry of a

Protective Order. An Order consistent with this decision accompanies this Memorandum

Opinion.